Valentine, J.:
I concur in the decision of this case; but I do so with the understanding that the decision does not limit or affect the former decisions of this court holding that where the subject of an act is clearly expressed both in the body of the act and in its title, but something foreign to this subject is contained in the body of the act, and not in its title, the foreign matter is necessarily void and the remainder of the act may be valid. The decisions referred to are the following: Division of Howard Co., 15 Kas. 215; Swayze v. Britton, 17 id. 625; The State v. Bankers' Association, 23 id. 499; Shepherd v. Helmers, 23 id. 504; The State v. Barrett, 27 id. 215; M. K. & T. Rly. Co. v. Long, 27 id. 684; In re Wood, 34 id. 645.